  Case 19-20116         Doc 24   Filed 04/04/19 Entered 04/04/19 15:26:00         Desc Main
                                   Document     Page 1 of 4


Patrick Holscher
SCHWARTZ, BON, WALKER & STUDER, LLC
141 S. Center St., Suite 500
Casper, WY 82061
Telephone: (307)235-6681
Fax: (307) 234-5099
Attorney for TD Auto Finance, LLC

                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF WYOMING
                            Bankruptcy Judge Cathleen D. Parker

In re:                                     )
                                           )   Case No. 19-20116
DENNIS MEYER DANZIK                        )
[                                          )
                                           )
                                           )
                                           )   Chapter 7 Bankruptcy
         Debtor.                           )
                                           )
TD AUTO FINANCE, LLC                       )
                                           )
                                           )
                                           )
                                           )
         Movant,                           )
vs.                                        )
                                           )
Dennis Meyer Danzik and Randy L.           )
Royal as the Chapter 7 Trustee,            )
                                           )
         Respondents.                      )


         MOTION FOR RELIEF FROM STAY PURSUANT TO 11 U.S.C. § 362(d)


       The Movant, TD AUTO FINANCE, LLC (“TDAF”), by and through its attorneys,
SCHWARTZ, BON, WALKER & STUDER, LLC, submits its Motion for relief from stay
pursuant to 11 U.S.C. § 362(d) as follows.

       1.     This Court has jurisdiction over this matter pursuant to 11 U.S.C. § 362(d) and 28
U.S.C. § 1334 et seq.

        2.      The Chapter 7 Trustee has an interest in this matter. Accordingly, he must be
joined as a party.
  Case 19-20116       Doc 24    Filed 04/04/19 Entered 04/04/19 15:26:00            Desc Main
                                  Document     Page 2 of 4



       3.     TDAF holds a validly perfected, first priority security interest in the following
personal property pledged by Dennis Meyer Danzik (“Debtor”) as collateral for his obligation to
TDAF:

              2006 Bentley Arnage, VIN #SCBLF34F66CX11286 (“Collateral”).

See Wyoming Simple Interest Retail Installment Contract, attached as Exhibit 1, and Certificate
of Title, attached as Exhibit 2.

        4.     The Debtor is in default on his monetary obligation to TDAF. TDAF has not
received a payment from Debtor since January 25, 2016, and the Retail Installment Contract is
currently in default in the amount of $32,752.14, as it has matured. A payment history for
Debtor’s account with TDAF is attached hereto and incorporated by reference.

       5.      The current payoff due and owing TDAF on the account is $32,752.14.

       6.     The low NADA retail value of the Collateral is approximately $51,100.00. Upon
information and belief, however, the auction value of the Collateral may be closer to $28,000.00.

       7.     The value of TDAF's Collateral is depreciating daily as a result of Debtor’s
continued use of the Collateral, without making payment to TDAF.

      8.       Cause exists, including lack of adequate protection, for the termination of the
automatic stay under 11 U.S.C. § 362(d)(1) as a result of the depreciating value of the Collateral
and Debtor’s failure to make payment to TDAF to protect its interest in the Collateral.


        WHEREFORE, TDAF respectfully requests that this Court enter an Order granting
TDAF relief from stay to immediately foreclose upon the Collateral pursuant to 11 U.S.C. §
362(d) and exercise all other remedies under state and federal law that are not inconsistent with
Title 11 of the United States Code.



       DATED this 4th day of April, 2019.

SCHWARTZ, BON, WALKER & STUDER, LLC

                                             /s/ Patrick T. Holscher
                                             Patrick Holscher, WY Reg. No. 5-2724
                                             141 S. Center St., Suite 500
                                             Casper, WY 82061
                                             Telephone: (307)235-6681
                                             Fax: (307) 234-5099
                                             Attorneys for TD Auto Finance, LLC



                                                2
 Case 19-20116      Doc 24    Filed 04/04/19 Entered 04/04/19 15:26:00        Desc Main
                                Document     Page 3 of 4


Movant's Address
PO Box 16041
Lewiston, ME 04243-9523

                             NOTICE OF TIME TO OBJECT

        YOU ARE HEREBY NOTIFIED that if you desire to oppose this Motion, you must file
with this Court and serve on Patrick Holscher at SCHWARTZ, BON, WALKER & STUDER,
LLC, 141 S. Center St., Suite 500, Casper, WY 82061, attorneys for TD Auto Finance, LLC, a
written objection to the motion on or before April 22, 2019.

      DATED this 4th day of April, 2019.

                                           SCHWARTZ, BON, WALKER & STUDER, LLC

                                           /s/ Patrick T. Holscher
                                           Patrick Holscher, WY Reg. No. 5-2724
                                           141 S. Center St., Suite 500
                                           Casper, WY 82061
                                           Telephone: (307)235-6681
                                           Fax: (307) 234-5099
                                           Attorneys for TD Auto Finance, LLC




                                             3
 Case 19-20116       Doc 24     Filed 04/04/19 Entered 04/04/19 15:26:00   Desc Main
                                  Document     Page 4 of 4


                                CERTIFICATE OF SERVICE

       I hereby certify that on April 4, 2019, I served the MOTION FOR RELIEF FROM
STAY PURSUANT TO 11 U.S.C. § 362(d) upon the following parties via United States Mail
postage prepaid:

      Dennis Meyer Danzik
      1108 14th Street
      Cody, WY 82414

      Ken McCartney
      P.O. Box 1364
      Cheyenne, WY 82003

      Randy L. Royal
      P.O. Box 551
      Greybull, WY 82426

      United States Trustee
      308 West 21st Street, 2nd Floor
      Cheyenne, WY 82001


                                          /s/Patrick T. Holscher




                                             4
